AMERICAN COMMUNITY PROPERTIES TRUST Restricted Share Award Agreement THIS RESTRICTED SHARE AWARD AGREEMENT (the “Agreement”), effective as of the 9th day of September, 2009, relates to the award of 363,743 restricted common shares of beneficial interest by AMERICAN COMMUNITY PROPERTIES TRUST (the “Company”) to STEPHEN K. GRIESSEL (the “Participant”), in accordance with and subject to the provisions of the Company’s 2009 Share Incentive Plan (the “Plan”).A copy of the Plan has been made available to the Participant.All terms used in this Agreement that are defined in the Plan have the same meaning given them in the Plan. Background The Amended and Restated Employment Agreement, dated May 14, 2009, by and among the Company, American Rental Management Company, and Stephen K. Griessel provides for the award to Mr. Griessel of 363,743 restricted common shares of beneficial interest of the Company (“Common Shares”) pursuant to an award agreement under the Company’s equity incentive plan, with 181,872 of such Common Shares to be subject to time-based vesting (the “Service Shares”) and 181,871 of such Common Shares to be subject to performance-based vesting over a period not to exceed five years, subject to approval of such Award by the Compensation Committee and the Board of Trustees of the Company (the “Performance Shares”). The Compensation Committee has undertaken a detailed analysis of the performance provisions relating to all of the 181,871 Performance Shares but has not yet finalized such analysis.Notwithstanding the fact that the performance-based vesting provisions with respect to all of the 181,871 Performance Shares have not been finalized, the Compensation Committee and the Board of Trustees have approved the grant of 363,743 Common Shares, subject to the terms and conditions of this Agreement. 1.Grant of Award.In accordance with the Plan, and effective as of September 9, 2009 (the “Date of Grant”), the Company hereby grants to the
